Title: To Benjamin Franklin from William Day, 3 September 1777
From: Day, William
To: Franklin, Benjamin


Honour’d Sir,
On board the Genl. Mifflin Port Louis.3 Sept: 1777
It is with the Greatest pleasure I embrace this Conveyance, per Monsier Rochette who says he has the Honour of being personally Known to You, and has promised to deliver my Letter himself. The Thought that it was my duty (to inform You of the Occurrences of my Cruize) must appologize for my Freedom of troubling a Gentlemen of Your Character with a scrawl, and doubt not Your Goodness will Pardon my boldness.
We left Boston 21st May in Company with the Hancock of 36 Guns. John Manley Esq. the Boston of 28 Guns Hector McNeill, Esq. the Tarter of 20 Guns, a Private Ship of Warr, and several other small Privateers. We engaged to Cruize for 25 days in the service of the United States, under the Command of John Manley Esq. After Experation of the said time agreed for We steer’d for the Irish Channel, nothing remarkable occurr’d. The Linnen Ships being stop’d (by reason of Commander Wickes & Co. going through the Channel a short time before) disappointed us greatly.
We took nine Prizes, six of which we sent to different Ports, which hope has arivd safe. Sunk one and two we gave the prisoners.
We shall sail for America in about 8 days, and if You have any Publick or Private Commands that way, will execute them to the Utmost of my Power, As every opportunity of serving my Country and its Friends gives me the greatest pleasure. Cannot Conclude without Congratulating You on the success of our Countrymen (in the Jerseys) on the 10 and 11 of June and hope the success of that Day is followed by many more. As there is many different accounts thereof, Should esteem it a Particular favour if You write Just to mention the true Loss sustain’d by the Enemy with ours. I remain Honour’d Sir Your Most Obedient Humble Servant
William Day
To the Honble: Doctor Franklin
 
Addressed: To / The Honble: Doctor Franklin / Agent / For the Honble: the American Congress / Paris / Fav per Mons: Rochete Offr: in the Infantry
Notation: W. Day Sept. 3. 77.
